Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 6, 2019

                                           No. 04-19-00605-CV

     IN RE SAKS & COMPANY LLC d/b/a Saks Fifth Avenue Off 5th and Dennis Joseph
                                Belmonte

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On September 6, 2019, relators filed a petition for a writ of mandamus and a motion for
emergency relief pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file responses to the petition in this court no later than September 16, 2019. Any response
must conform to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for a stay is GRANTED. The trial court’s August 29, 2019 “Order
Denying Defendants’ Motions to Quash” is STAYED pending final resolution of the petition
for writ of mandamus.

           It is so ORDERED on September 6, 2019.

                                                                     PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




           1
          This proceeding arises out of Cause No. 2018CI22528, styled Danielle Stefani Arellano Castro v. Saks &
Company LLC d/b/a Saks Fifth Avenue Off 5th and Dennis Joseph Belmonte, pending in the 224th Judicial District
Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.